Mollison, Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the attached schedule consists of wood-enware articles, imported from Japan. The merchandise was invoiced at certain unit prices which included charges for items listed on the invoices as “Inland Freight from Factory to port,” “Other Charges,” and “Buying comm, 6% on Factory.” It was entered at the invoiced unit values, less the charges for the foregoing items, and was appraised at the invoiced unit values, plus the charge for buying commission.
Counsel for both parties have filed the statements required by rule 15(d) (1), from which it appears that there is no dispute that the basis of valuation contended for by both parties is export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and, nothing to the contrary appearing, I find and hold that to be the correct basis of valuation for the merchandise involved.
The appeals for reappraisement have been submitted for decision upon stipulation of counsel that such value, for each item of merchandise, is the invoice unit value, net packed, less the items invoiced as inland freight from factory to port.
On the agreed facts, I find such value to be the value of the merchandise, and judgment will issue accordingly.